Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The present claims relate to a method of installing a sampling port on an insulated container. Specifically, this method requires the retrofitting of an insulated container to install such a port in a non-ported tanker. Fluid tankers typically include filling or refilling means and the prior art does not address a means of installing a sample port in an existing insulated tank. Prior art such as Barton (US 5520220) discloses the installation of an access mounting flange in a pipe. Fonseca (US 5536353) discloses a method of installing an inspection port in and insulated container vessel, but does not consider the installation of a sampling port. Stevenson (US 6024242) discloses a removably insertable reservoir and outlet, but does not address insulation or a method of installation. Other sample fittings (such as DeOca (US 4785676)) are configured to be installed at pipe junctions or ports and not within the insulated volume between the container inner and outer walls. 
Therefore the claimed subject matter is narrowly drawn to the installation method for a sampling port in an insulated vessel requiring the creation of space within the inner container, outer container, and insulation layer which is not obvious from other insulation vessel port fittings or sampling devices. This method is therefore novel in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736